Citation Nr: 1546415	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for pectoral region muscle strain, claimed as chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The matters were previously before the Board in August 2013 and September 2014 remanded to the RO for further development and/or adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons and bases set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.  

The Board notes that in September 2014, the Board directed the RO to adjudicate a claim for a heart condition.  The Board determined that the claim for pectoral region muscle strain and chest pain were part and parcel of his claim for a heart condition.  Thus, the Board considered these claims inextricably intertwined and was unable to proceed with the appellate review of the pectoral muscle strain and chest pain issue until the RO had adjudicated the heart condition claim.  See Harris v. Derwinski, 
1 Vet. App. 180, 183   (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

In April 2015, the RO denied the claim of service connection for coronary artery disease, status-post myocardial infarction, coronary artery bypass graft and stents.  The RO then readjudicated ,and continued to deny, the claim for pectoral region muscle strain and chest pain; the RO issued a supplemental statement of the case (SSOC) in May 2015.  Subsequently, the Veteran filed an additional VA Form 9, Appeal to the Board, requesting a videoconference hearing before the Board in connection with his claim for pectoral region muscle strain.  The hearing was scheduled for October 1, 2015.  

Prior to the hearing, the Veteran contacted the RO and indicated that he was unable to attend the October hearing due to his health.  See Report of General Information dated September 1, 2015.  The Veteran requested that someone come to his house to resolve the matter.  The report then indicated to contact the Veteran as soon as possible.  

There were no further communications with the Veteran regarding his request for hearing before the Board.  To date, the video conference hearing has not been rescheduled.  The Veteran has not withdrawn his request.    

Therefore, the appeal must be remanded so the Veteran can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the next available opportunity.  Any indicated development should be undertaken in connection with this hearing request.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




